Citation Nr: 1419322	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-17 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied the Veteran's claim for entitlement to a TDIU. 

The Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing in June 2012.  A transcript of that hearing has been reviewed and associated with the claims file.

Additionally, during his June 2012 hearing, the Veteran indicated that he believes his service-connected coronary artery disease, diabetic nephropathy, diabetes mellitus, peripheral neuropathy of the right and left lower extremities, diabetic retinopathy, carpal tunnel syndrome of the right and left upper extremities, hypertension, and erectile dysfunction have worsened.  The Board thus infers claims for increased ratings for the Veteran's service-connected coronary artery disease, diabetic nephropathy, diabetes mellitus, peripheral neuropathy of the right and left lower extremities, diabetic retinopathy, carpal tunnel syndrome of the right and left upper extremities, hypertension, and erectile dysfunction.  As these claims have not been adjudicated by the RO, they are not before the Board; hence, they are referred to the agency of original jurisdiction for appropriate action. 


REMAND

The Board acknowledges that under applicable criteria, TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  

The Board notes that the Veteran is currently service-connected for coronary artery disease, rated as 60 percent disabling; diabetic nephropathy, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the right and left lower extremities, each rated as 20 percent disabling; diabetic retinopathy, rated as 10 percent disabling; carpal tunnel syndrome of the right and left upper extremities, each rated as 10 percent disabling; and hypertension and erectile dysfunction, both rated as noncompensably disabling.  His combined disability rating of 90 percent.  As such, the Veteran meets the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013).

The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a Veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for TDIU, the Board may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  

A review of the Veteran's application for entitlement to a TDIU, received in July 2010, reflects his contention that his diabetes, peripheral neuropathy, diabetic nephropathy, and retinopathy combine to prevent him from securing or following a substantial gainful occupation.  The application notes that the Veteran completed high school, attended trade schoo1, and worked as a plumber from 1979 to 2007.  He has not received any additional education or training since becoming too disabled to work.

Pursuant to his claim, the Veteran underwent VA examination in April 2010.  At that time, the examiner concluded that the Veteran's diabetic nephropathy; his coronary artery disease; his carpal tunnel syndrome; his diabetic retinopathy; his peripheral neuropathy; and his diabetes mellitus, hypertension, and erectile dysfunction-when considered separately-did not preclude him from obtaining and maintaining gainful employment.  However, the examiner did not offer an opinion as to whether the Veteran's multiple service-connected disorders, when considered together, precluded the Veteran from employment.  

The Veteran also submitted a letter from his private family physician dated in June 2012.  In that statement, the physician listed the "medical diagnoses which by [the Veteran's] account prevent him from full or part-time employment."  The list includes both service-connected and non-service-connected disorders.  In addition, the Veteran testified before the undersigned Acting Veterans Law Judge in June 2012.  At that time he stated that he believed his coronary artery disease also contributed to his inability to obtain and maintain gainful employment.  He also contended that the side effects from the medications used to treat his service-connected disorders affected his ability to work.  Additionally, he asserted that his service-connected disabilities had worsened and stated that he did not believe the VA examiner had properly considered his background and training as a plumber when offering her opinions concerning his employability.

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

In this case, although the April 2010 VA examiner conducted evaluation of the Veteran's ability to work as impacted by each of his service-connected disabilities separately, the Board notes that no VA examiner has made a determination as to whether the Veteran's service-connected disabilities, when considered together, render him unable to seek or maintain gainful employment.  That is, no adequate VA examination has been conducted to assess the Veteran's current employability, based on both a thorough assessment of all his service-connected disabilities and his educational and occupational history and experience.  Further, the examiner did not take into consideration the Veteran's level of education, prior work experience, or training in rendering her opinions concerning his employability.  See 38 C.F.R. § 4.18, 4.19.  Thus, the examiner's opinion does not adequately address the relevant considerations for determining entitlement to a TDIU.  See Barr, 21 Vet. App. at 311.  

Because no VA examiner has provided a medical opinion concerning the Veteran's employability as impacted by all of his service-connected disabilities considered together, a remand is required.  See 38 C.F.R. § 4.2 (2013) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  But see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).

Thus, on remand the Veteran must be scheduled for a single VA examination by a qualified medical professional, who must be instructed to conduct a thorough physical examination of the Veteran with review of the medical evidence and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, when considered together and without consideration of any non-service-connected disabilities, combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, medical evidence associated with the record, and the June 2012 statement from his private family physician.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination by a qualified medical professional.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  The examiner must consider the current severity of all of the Veteran's service-connected disabilities- coronary artery disease, diabetic nephropathy, diabetes mellitus, peripheral neuropathy of the right and left lower extremities, diabetic retinopathy, carpal tunnel syndrome of the right and left upper extremities, hypertension, and erectile dysfunction.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.

Following the above-requested review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that all of the Veteran's service-connected disorders- coronary artery disease, diabetic nephropathy, diabetes mellitus, peripheral neuropathy of the right and left lower extremities, diabetic retinopathy, carpal tunnel syndrome of the right and left upper extremities, hypertension, and erectile dysfunction-combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience.  The examiner must provide a thorough explanation for the opinion, addressing all of the Veteran's service-connected disorders in the context of the discussion of employability, and must address the private physician's June 2012 statement in the context of any negative opinion.

2.  The agency of original jurisdiction must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



